Citation Nr: 0007640	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for carcinoma of the 
larynx.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




 


REMAND


The veteran had active duty from July 1950 to September 1953.  
The issue on appeal was denied by the Board of Veterans' 
Appeals (Board) in a decision dated February 19, 1999. In 
August 1998, the veteran had been accorded a personal hearing 
before the undersigned member of the Board at the regional 
office (RO). As a portion of the audiotape of that hearing 
could not be transcribed, the veteran has requested another 
hearing. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office  for the following 
development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board in accordance with usual appellate 
procedures.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. Should the veteran fail to report 
for the scheduled hearing, the Board decision of January 1999 
will be the final decision with respect to the issue on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



